Citation Nr: 0929821	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  03-14 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a laparoscopic cholecystectomy 
performed at a VA medical center in February 1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from February 1975 to 
February 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the Veteran's claim for § 1151 
compensation for residuals of gallbladder surgery 
(laparoscopic cholecystectomy), including irritable bowel 
syndrome (IBS), hemorrhoids, and bile salt type II diarrhea.

In June 2004 the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration, including scheduling the Veteran for a VA 
medical examination for an opinion regarding her claim and 
obtaining additional relevant clinical records.  Pursuant to 
that remand, she was provided a VA compensation examination 
in July 2004.  In November 2005, however, because of 
deficiencies in the opinion from that examination, the Board 
again remanded this case to obtain a supplemental opinion.  
That addendum opinion was obtained later in November 2005.

The Board subsequently issued a decision in October 2006 also 
denying the claim for § 1151 compensation, and the Veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court/CAVC).  In an August 2008 
memorandum decision, the Court vacated the Board's decision 
and remanded the case to the Board for further development 
and readjudication in compliance with directives specified.

To comply with the Court's order, the Board in turn is 
remanding this case to the RO via the AMC.




REMAND

Pursuant to 38 U.S.C.A. § 1151, disability compensation may 
be paid for a qualifying additional disability caused by VA 
hospital care, medical or surgical treatment, or examination.  
The additional disability must be the proximate result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA or 
the proximate result of "an event not reasonably 
foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); see 
38 C.F.R. § 3.361.  Additionally, disability compensation 
benefits may be awarded if VA furnished care without the 
Veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  
In determining whether VA provided informed consent, VA must 
consider whether health care providers have complied with the 
informed consent procedures set forth in 38 C.F.R. § 17.32 
(2008).  However, in determining whether an event is not 
reasonably foreseeable, the content of the informed consent 
is not dispositive; rather, the event must be "the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of [38 C.F.R.] § 17.32"  38 C.F.R. § 3.361(d)(2).  

Whether the proximate cause of a Veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.

In this particular case at hand, the Veteran underwent 
laparoscopic cholecystectomy in February 1997 at a VA medical 
center.  Before the surgery, she had signed a consent form 
acknowledging:  "[t]he nature and purpose of the operation 
or procedure, possible alternative methods of treatment, the 
risks involved, and the possibility of complications have 
been fully explained to me."  But as the Court explained 
when vacating the Board's prior decision, the exact nature of 
the possible alternative methods of treatment, risks 
involved, and complications were not listed on the form.

Almost immediately after the procedure, the Veteran began 
experiencing gastrointestinal symptoms including IBS, 
hemorrhoids, and bile salt type II diarrhea.  

As already alluded to, the Board twice remanded this case to 
obtain a medical opinion as to whether it was at least as 
likely as not that the February 1997 surgery caused the 
Veteran's gastrointestinal symptoms and whether these 
symptoms could be attributed to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA, or whether the symptoms were not 
reasonably foreseeable.  

In a July 2004 VA examination report, the commenting 
physician stated:  "it is not as likely as not that [the 
Veteran's] irritable bowel syndrome with chronic diarrhea and 
hemorrhoids is related to her pervious cholecystectomy."  In 
a November 2005 addendum report, however, this same VA 
examiner added that it was "less likely than not" the 
Veteran's symptoms "were the continuous or natural 
progression of the preexisting disease or diseases that were 
simply coincidental with the February 1997 VA surgery."  
This examiner then determined "it is at least as likely as 
not that this veteran's irritable bowel syndrome, hemorrhoids 
and bile salt type II diarrhea were the necessary 
consequence, i.e., the certain or intended results of the 
February 1997 surgery."  This examiner also noted that bile 
salt diarrhea is a known consequence occurring in "a certain 
percentage" of patients who undergo a cholecystectomy, like 
the Veteran had.

But in rejecting the Board's reliance on this opinion in 
denying the Veteran's § 1151 claim, the Court pointed out in 
its memorandum decision that this VA examiner had failed to 
discuss whether the Veteran's residual disabilities 
(i.e., IBS, hemorrhoids, and diarrhea) following the February 
1997 surgery were reasonably foreseeable.  And the Court 
explained that the issue of whether a consequence of VA 
medical treatment is reasonably foreseeable is a medical 
question that the Board must decide based upon medical 
evidence of record rather than its own unsubstantiated 
assertions.  See Colvin v. Derwinski, Vet. App. 171, 178 
(1991).

The factual determination of whether VA actually complied 
with the informed consent procedures cannot be made until it 
is known what VA was required to tell the appellant.  As 
such, a remand is required to obtain a medical opinion 
addressing the issue of whether the Veteran's additional 
disabilities of IBS, hemorrhoids, and diarrhea were 
reasonably foreseeable consequences of her February 1997 
surgery.  And as the Court pointed out, in determining 
whether an event was reasonably foreseeable, 38 C.F.R. 
§ 3.361(d)(2) stipulates that VA will consider whether the 
risk of that event was the type of risk that a reasonable 
health care provider would have disclosed in connection with 
the informed consent procedures of 38 C.F.R. § 17.32.

Also in the August 2008 memorandum decision, the Court 
pointed out that the November 2005 addendum opinion is 
deficient in that it provides no rationale for the examiner's 
opinion that hemorrhoids and IBS were a necessary consequence 
of the February 1997 surgery.  In addition, said the Court, 
the examiner's "rationale" for finding bile salt type II 
diarrhea to be a known consequence of that surgery is nothing 
more than rephrasing of his conclusion.  Therefore, a remand 
is necessary to ensure compliance with the Board's November 
2005 remand order directing the examiner to provide a 
rationale for any opinion offered.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (holding that "a remand by . . 
. the Board confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.").  See, too, however, Dyment v. West, 13 Vet. App. 
141, 146- 47 (1999) (indicating there need only be 
substantial, not exact, compliance with the Board's remand 
directives).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Obtain and associate with the claims 
file any additional informed consent 
forms signed by the Veteran pertaining to 
the laparoscopic cholecystectomy 
performed by VA in February 1997.  [Note:  
there is one consent form bearing her 
signature already of record, but if there 
are other documents available describing 
any of the possible alternative methods 
of treatment, risks involved in her 
surgery, or the possibility of 
complications, they, too, should be 
obtained and put in the claims file for 
consideration in this appeal.]

2.  Refer the claims file to the VA 
examiner who examined the Veteran in July 
2004 for another addendum to the 
examination report.  If, for whatever 
reason, that VA examiner is unavailable 
to provide further comment, refer the 
matter to another VA examiner equally 
qualified to make the necessary 
determinations.

Ask the examiner to provide supporting 
rationale for his opinions in the 
November 2005 addendum report that the 
Veteran's hemorrhoids and IBS were a 
necessary consequence of the February 
1997 surgery, and that her bile salt type 
II diarrhea is also a known consequence 
of this kind of surgery.  As well, the 
examiner must indicate whether the 
Veteran's additional disabilities from 
that February 1997 surgery, referring to 
her IBS, hemorrhoids, and diarrhea, were 
reasonably foreseeable consequences of 
the procedure.

In making this important determination, 
the examiner should understand that an 
"unforeseeable event" need not be 
completely unforeseeable or unimaginable 
but must be one that a reasonable health 
care provider would not have considered 
to be an ordinary risk of the treatment 
provided.

The examiner must discuss the rationale 
of all opinions, whether favorable or 
unfavorable.

3.  Then readjudicate the claim for 
§ 1151 compensation in light of the 
additional evidence obtained.  In doing 
so, consider whether the health care 
providers substantially complied with the 
requirements of the informed consent 
procedures set forth in §17.32 in 
connection with the Veteran's February 
1997 surgery.  Minor deviations from the 
requirements of §17.32 that are 
immaterial under the circumstances of a 
case will not defeat a finding of 
informed consent.  Consent may be express 
(i.e., given orally or in writing) or 
implied under the circumstances specified 
in §17.32(b) of this chapter, as in 
emergency situations.  If the claim is 
not granted to the Veteran's 
satisfaction, send her and her 
representative a supplemental statement 
of the case and give them time to respond 
to it before returning the file to the 
Board for further appellate 
consideration.


The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




